Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s  amendment filed on 1/12/2021
Claims 1-20 have been submitted for examination
Claims1-20 have been allowed
Allowable Subject Matter
1.	Claims 1- 20 are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to reducing the latency of a quasi-cyclic linear code decoder. An example method includes receiving a noisy codeword, the codeword having been generated from a quasi-cyclic linear code and provided to a communication channel prior to reception by the decoder; computing a syndrome based on the noisy codeword; generating a plurality of memory cell addresses, a first memory cell address being a function of the syndrome and subsequent memory cell addresses being within a predetermined address range of the function of the syndrome; reading, in a parallel manner to reduce the latency of the decoder, a plurality of error patterns from the plurality of memory cell addresses and computing a checksum for each of the plurality of error patterns; and determining, based on the checksum for each of the plurality of error patterns, a candidate version of the transmitted codeword.
40 
The prior art of record for example Aitken teaches error correction coding for information transmission, storage and processing systems, such as wired and wireless communications systems, flash memories and other memories, mass data storage systems, and storage drive 

However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized) :  
“A method for reducing a latency of a decoder, comprising: receiving a noisy codeword, the codeword having been generated from a quasi-cyclic linear code and provided to a communication channel prior to reception by the decoder; computing a syndrome based on the noisy codeword; generating a plurality of memory cell addresses, wherein a first memory cell address 
	Claims 2-8 depend from claim 1, are also allowable.
	Claims 9 and 15 have allowable limitations similar to claim 1.
	Claims 10-14 depend from claim 9, are also allowable.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 






/SAMIR W RIZK/Primary Examiner, Art Unit 2112